[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           MAY 22, 2007
                                     No. 06-15504                        THOMAS K. KAHN
                               ________________________                      CLERK


                          D. C. Docket No. 03-03854-CV-JOF-3

CARL COPELAND,


                                                                   Plaintiff-Appellant,

                                             versus

CVS PHARMACY, INC.,

                                                                   Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                        (May 22, 2007)

Before PRYOR, KRAVITCH and ALARCON,* Circuit Judges.

PER CURIAM:


*
 Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      After careful consideration of the record and the written and oral arguments

of the parties, we conclude that summary judgment was properly granted in favor

of CVS. We affirm based on the well-reasoned opinion of the district court and the

thorough report and recommendation of the magistrate judge.

      AFFIRMED.




                                         2